

AMENDED AND RESTATED
2003 LONG-TERM INCENTIVE PLAN OF
COEUR D’ALENE MINES CORPORATION
(Amended and Restated Effective December 17, 2012)
ARTICLE 1.
ESTABLISHMENT, PURPOSE, AND DURATION


1.1     Establishment of the Plan. Coeur d’Alene Mines Corporation, an Idaho
corporation (hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Coeur d’Alene Mines Corporation 2003
Long-Term Incentive Plan (hereinafter referred to as the “Plan”), as set forth
in this document.


The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights (“SARs”), Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units, Cash-Based Awards, and Stock-Based
Awards.


The Plan became effective May 20, 2003 (the “Effective Date”) and was amended
effective May 26, 2009 to reflect adjustments relating to the Company’s
one-for-ten reverse stock split of its common stock and effective May 11, 2010
to (a) allow awards under the Plan to the Company’s non-employee directors, (b)
increase the number of shares available for grant under the Plan and (c) make
other administrative changes. The Board approved this amendment and restatement
of the Plan on December 17, 2012 to (x) make “double trigger” acceleration of
vesting upon a Change in Control the default for Awards under the Plan, meaning
that a qualifying termination of employment must occur in addition to a Change
in Control, and (y) provide that performance share awards that accelerate due to
a qualifying termination in connection with a Change in Control will vest based
on actual performance through the Change in Control date. The Plan shall remain
in effect as provided in Section 1.3 hereof.


1.2     Purpose of the Plan. The purpose of the Plan is to promote the success
and enhance the value of the Company by linking the personal interests of the
Participants to those of the Company’s shareholders, and by providing
Participants with an incentive for outstanding performance.


The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants upon whose
judgment, interest, and special effort the successful conduct of its operation
is largely dependent.


1.3     Duration of the Plan. The Plan commenced as of the Effective Date, as
described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Committee or the Board of Directors to amend or terminate the Plan
at any time pursuant to Article 16 herein, until the tenth anniversary of the
Restatement Effective Date. Termination of the Plan will not affect the rights
and obligations of the Participants and the Company arising under Awards
theretofore granted and then in effect.


ARTICLE 2.
DEFINITIONS
Whenever used in the Plan, the following terms shall have the meaning set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.


(a)    “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations of the Exchange Act.


(b)     “Award” means, individually or collectively, a grant under this Plan of
NQSOs, ISOs, SARs, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards, or Stock-Based Awards.


(c)     “Award Agreement” means either (i) an written agreement or other
instrument entered into by the Company and each Participant setting forth the
terms and provisions applicable to Awards granted under this Plan; or (ii) a
statement issued by the Company to a Participant describing the terms and
provisions of such Award.


(d)    “Beneficial Owner” shall have the meaning ascribed to such term in rule
13d-3 of the General Rules and Regulations under the Exchange Act.


(e)    “Board” or “Board of Directors” means the Board of Directors of the
Company.


(f)    “Cash-Based Award” means an Award granted to a Participant as described
in Article 10 herein.


(g)     “Cause” means: (i) fraud, misrepresentation, theft, or embezzlement;
(ii) intentional violation of laws involving moral turpitude or which is
materially injurious to the Company; or (iii) willful and continued failure by
the Participant substantially to perform his or her duties with the Company or
its subsidiaries (other than failure resulting from the Participant’s incapacity
due to physical or mental illness), after a demand for substantial performance
is delivered to the Participant by the President or the Chairman of the Board of
the Company, which demand specifically identifies the manner in which the
Participant has not substantially performed his or her duties.


(h)     “Change in Control” shall mean any of the following events: (i) any
organization, group, or person (“Person”) (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) (the
“Exchange Act”) is or becomes the Beneficial Owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing thirty-five percent (35%) or more of the combined voting power of
the then outstanding securities of the Company; or (ii) during any two (2) year
period, a majority of the members of the Board serving at the date of approval
of this Plan by shareholders is replaced by Directors who are not nominated and
approved by the Board; or (iii) the Company shall be combined with or acquired
by another company and the Board shall have determined, either before such event
or thereafter, by resolution, that a Change in Control will or has occurred;,
provided, however, that no such determination shall be made if such transaction
results in at least 50% of the assets or voting securities of the Company being
Beneficially Owned, directly or indirectly, by all or substantially all of the
Persons who were the Beneficial Owners of the outstanding voting securities of
the Company prior to such transaction in substantially the same proportions as
their Beneficial Ownership prior to such transaction


(i)     “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.


(j)     “Committee” means the Compensation Committee of the Board of Directors.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board.


(k)     “Company” means Coeur d’Alene Mines Corporation, an Idaho corporation,
and any successor thereto as provided in Article 18 herein.


(l)     “Covered Employee” means a Participant who is a “covered employee,” as
defined in Section 162(m) of the Code and the regulations promulgated under
Section 162(m) of the Code, or any successor statute.


(m)    “Director” means any individual who is a member of the Board of Directors
of the Company.


(n)    “Disabled” If an Award becomes subject to the requirements of Article 13,
the term “Disabled” shall be defined as such term is defined under Section 409A
of the Code.


(o)     “Employee” means any employee of the Company, its Affiliates, and/or its
Subsidiaries. Directors who are not otherwise employed by the Company, its
Affiliates, and/or its Subsidiaries shall not be considered Employees under this
Plan.


Individuals described in the first sentence of this definition who are foreign
nationals or are employed outside of the United States, or both, are considered
to be Employees and may be granted Awards on the terms and conditions set forth
in the Plan, or on such other terms and conditions as may, in the judgment of
the Committee, be necessary or desirable to further the purpose of the Plan.


(p)     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.


(q)    “Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share on the New York
Stock Exchange ( “NYSE”) or other established stock exchange (or exchanges) on
the applicable date, the preceding trading day, the next succeeding trading day,
or an average of trading days, as determined by the Committee in its discretion.
Such definition of FMV shall be specified in the Award Agreement and may differ
depending on whether FMV is in reference to the grant, exercise, vesting, or
settlement or payout of an Award. If, however, the accounting standards used to
account for equity awards granted to Participants are substantially modified
subsequent to the Effective Date of the Plan, the Committee shall have the
ability to determine an Award’s FMV based on the relevant facts and
circumstances. If Shares are not traded on an established stock exchange, FMV
shall be determined by the Committee based on objective criteria.


(r)     “Fiscal Year” means the year commencing on January 1 and ending December
31 or other time period as approved by the Board.


(s)     “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7 herein.


(t)     “Grant Price” means the price at which a SAR may be exercised by a
Participant, as determined by the Committee and set forth in Section 7.1 herein.


(u)     “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 herein and that is designated as an Incentive Stock
Option and is intended to meet the requirements of Section 422 of the Code, or
any successor provision.


(v)    “Insider” shall mean an individual who is, on the relevant date, an
officer, Director, or more than ten percent (10%) Beneficial Owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, as determined by the Board in accordance with Section 16 of
the Exchange Act.


(w)    “Non-employee Director” means a Director who is not an Employee.


(x)     “Non-employee Director Award” means any Award granted to a Participant
who is a Non-employee Director pursuant to such applicable terms, conditions,
and limitations as the Board or Committee may establish in accordance with this
Plan.


(y)     “Nonqualified Stock Option” or “NQSO” means an Option to purchase
Shares, granted under Article 6 herein, which is not intended to be an Incentive
Stock Option or that otherwise does not meet such requirements.


(z)    “Option” means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Article 6 herein.


(aa)     “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.


(bb)     “Participant” means an Employee or Non-employee Director who has been
selected to receive an Award or who has an outstanding Award granted under the
Plan.


(cc)     “Performance-Based Compensation” means compensation under an Award that
is granted in order to provide remuneration solely on account of the attainment
of one or more preestablished, objective performance goals under circumstances
that satisfy the requirements of Section 162(m) of the Code.


(dd)    “Performance Measures” means measures as described in Article” 11, the
attainment of which may determine the degree of payout and/or vesting with
respect to Awards to Covered Employees that are designated to qualify as
Performance-Based Compensation.


(ee)     “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.






9 herein.



(ff)    “Performance Share” means an Award granted to a Participant, as
described in Article




herein.

(gg)    “Performance Unit” means an Award granted to a Participant, as described
in Article 9





(hh)     “Period of Restriction” means the period when Awards are subject to
forfeiture based on the passage of time, the achievement of performance goals,
and/or upon the occurrence of other events as determined by the Committee, at
its discretion.


(ii)    “Prior Plan” means the Coeur d’Alene Mines Corporation 2005 Non-employee
Directors’ Equity Incentive Plan.


(jj)    “Restricted Stock” means an Award of Shares granted to a Participant
pursuant to Article 8 herein.






herein.

(kk)    “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 8





(ll)    “Shares” means the Shares of common stock of the Company.


(mm)    “Stock Appreciation Right” or “SAR” means an Award, designated as an
SAR, pursuant to the terms of Article 7 herein.






herein.

(nn)    “Stock-Based Award” means an Award granted pursuant to the terms of
Section 10.5





(oo)     “Subsidiary” means any corporation, partnership, joint venture, limited
liability company, or other entity (other than the Company) in an unbroken chain
of entities beginning with the Company if each of the entities other than the
last entity in the unbroken chain owns at least fifty percent (50%) of the total
combined voting power in one of the other entities in such chain.


(pp)     “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
cancelled) or an SAR that is granted in tandem with an Option but the exercise
of such Option does not cancel the SAR, but rather results in the exercise of
the related SAR.


ARTICLE 3.
ADMINISTRATION
3.1     General. The Committee shall be responsible for administering the Plan.
The Committee may employ attorneys, consultants, accountants, and other persons,
and the Committee, the Company, and its officers and Directors shall be entitled
to rely upon the advice, opinions, or valuations of any such persons. All
actions taken and all interpretations and determinations made by the Committee
shall be final, conclusive, and binding upon the Participants, the Company, and
all other interested parties.


3.2     Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan and to
determine eligibility for Awards and to adopt such rules, regulations, and
guidelines for administering the Plan as the Committee may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions and, subject to Article
16, adopting modifications and amendments, or subplans to the Plan or any Award
Agreement, including without limitation, any that are necessary to comply with
the laws of the countries in which the Company, its Affiliates, and/or its
Subsidiaries operate.


3.3     Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company, its Affiliates and/or its Subsidiaries,
or to one or more agents or advisors such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. Except with
respect to Awards to Insiders, the Committee may, by resolution, authorize one
or more officers of the Company to do one or both of the following: (a)
designate Employees (but not officers and/or Non-employee Directors) of the
Company, its Affiliates, and/or its Subsidiaries to be recipients of Awards; and
(b) determine the size of the Award; provided, however, that the resolution
providing such authorization sets forth the total number of Awards such officer
or officers may grant.


ARTICLE 4.


SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS


4.1     Number of Shares Available for Awards. Subject to adjustment as provided
in Section 4.2 herein, the number of Shares hereby reserved for issuance to
Participants under the Plan shall be four million (4,000,000), plus any Shares
subject to outstanding awards under the Prior Plan as of the Effective Date that
on or after such date cease for any reason to be subject to such awards (other
than by reason of exercise or settlement of the awards to the extent they are
exercised for or settled in vested and nonforfeitable Shares). Any Shares issued
pursuant to Options or Stock Appreciation Rights under this Plan shall be
counted against this limit on a one-for-one basis and any Shares issued pursuant
to Awards under this Plan other than Options or Stock Appreciation Rights shall
be counted against this limit as 1.5 shares for every one Share issued pursuant
to such Award. Up to four million (4,000,000) of the reserved Shares may be used
as ISOs.


For purposes of Section 4.1, the aggregate number of Shares issued under this
Plan at any time shall equal only the number of Shares actually issued upon
exercise or settlement of an Award. Any Shares related to Awards which terminate
by expiration, forfeiture, cancellation, or otherwise without the issuance of
such Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission for Awards not involving Shares, shall be available again
for grant under the Plan. Notwithstanding the foregoing, Shares subject to an
Award may not again be made available for issuance under the Plan if such Shares
are: (i) Shares that were subject to a stock-settled Stock Appreciation Right
and were not issued upon the net settlement or net exercise of such Stock
Appreciation Right, (ii) Shares delivered to or withheld by the Company to pay
the exercise price of an Option, (iii) Shares delivered to or withheld by the
Company to pay the withholding taxes related an Award, or (iv) Shares
repurchased on the open market with the proceeds of an Option exercise. Any
Shares that again become available for grant pursuant to this Section 4.1 shall
be added back as one Share if such shares were subject to Options or Stock
Appreciation Rights granted under the Plan or options or stock appreciation
rights granted under the Prior Plan, and as 1.5 Shares if such shares were
subject to Awards other than Options or Stock Appreciation Rights granted under
the Plan or subject to awards other than options or stock appreciation rights
granted under the Prior Plan. The Shares available for issuance under the Plan
may be authorized and unissued Shares or treasury Shares.


Unless and until the Committee determines that an Award to a Covered Employee
shall not be designed to qualify as Performance-Based Compensation, the
following limits (“Award Limits”) shall apply to grants of such Awards under the
Plan:


(a)     Options. The maximum aggregate number of Shares that may be granted in
the form of Options, pursuant to any Award granted in any one Fiscal Year to any
one Employee shall be sixty thousand (60,000).


(b)     SARs. The maximum aggregate number of Shares that may be granted in the
form of Stock Appreciation Rights, pursuant to any Award granted in any one
Fiscal Year to any one Employee shall be sixty thousand (60,000).


(c)     Restricted Stock/ Restricted Stock Units. The maximum aggregate grant
with respect to Awards of Restricted Stock/Restricted Stock Units granted in any
one Fiscal Year to any one Employee shall be sixty thousand (60,000) Shares.


(d)     Performance Shares/ Performance Units. The maximum aggregate Award of
Performance Shares or Performance Units that an Employee may receive in any one
Fiscal Year shall be sixty thousand (60,000) Shares, or equal to the value of
sixty thousand (60,000) Shares determined as of the date of vesting or payout,
as applicable.


(e)     Cash-Based Awards. The maximum aggregate amount awarded or credited with
respect to Cash-Based Awards to any one Employee in any one Fiscal Year may not
exceed one million two hundred thousand dollars ($1,200,000) determined as of
the date of vesting or payout, as applicable.


(f)    Stock Awards. The maximum aggregate grant with respect to Awards of
Stock-Based Awards in any one Fiscal Year to any one Employee shall be sixty
thousand (60,000) Shares.


(g)     Non-employee Director Awards. The maximum aggregate grant with respect
to all Awards granted in any one Fiscal Year to any one Non-employee Director
shall be six thousand (6,000) Shares.


4.2     Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of securities, exchange of securities,
dividend in kind, or other like change in capital structure or distribution
(other than normal cash dividends) to shareholders of the Company, or any
similar corporate event or transaction, the Committee, in its sole discretion,
in order to prevent dilution or enlargement of Participants’ rights under the
Plan, shall substitute or adjust, in an equitable manner, as applicable, the
number and kind of Shares that may be issued under the Plan, the number and kind
of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Award Limits, the limit on issuing Awards
other than Options granted with an Option Price equal to at least the FMV of a
Share on the date of grant or Stock Appreciation Rights with a Grant Price equal
to at least the FMV of a Share on the date of grant, and other value
determinations applicable to outstanding Awards.


Appropriate adjustments shall also be made by the Committee in the terms of any
Awards under the Plan to reflect such changes or distributions and to modify any
other terms of outstanding Awards on an equitable basis, including modifications
of performance goals and changes in the length of Performance Periods. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan.


Subject to the provisions of Article 15 and any applicable law or regulatory
requirement, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance, assumption, substitution,
or conversion of Awards under this Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization, upon such
terms and conditions as it may deem appropriate. Additionally, the Committee may
amend the Plan, or adopt supplements to the Plan, in such manner as it deems
appropriate to provide for such issuance, assumption, substitution, or
conversion, all without further action by the Company’s shareholders.




ARTICLE 5.
ELIGIBILITY AND PARTICIPATION
5.1    Eligibility. Individuals eligible to participate in the Plan include all
Employees and Non-employee Directors.


5.2     Actual Participation. Subject to the provisions of the Plan, the
Committee may from time to time, select from all eligible Employees and
Non-employee Directors, those to whom Awards shall be granted and shall
determine the nature and amount of each Award.




ARTICLE 6.
STOCK OPTIONS
6.1     Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee. In
addition, ISOs may not be granted following the ten (10) year anniversary of the
Board’s adoption of this amendment and restatement, which is May 11, 2020.


6.2     Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or a NQSO.


6.3     Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee and shall be specified in the Award
Agreement; provided, however, that in no event shall the Option Price be less
than one hundred percent (100%) of the FMV of the Shares on the date of grant.


6.4     Duration of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant. Notwithstanding the foregoing, for Options granted to
Participants outside the United States, the Committee has the authority to grant
Options that have a term greater than ten (10) years.


6.5     Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.


6.6     Payment. Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.


The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; (b) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate FMV at
the time of exercise equal to the total Option Price; (c) by withholding from
the Shares otherwise issuable upon exercise of the Option an number of Shares
having an aggregate FMV at the time of exercise equal to the total Option Price;
(d) by a combination of (a) and (b); or (e) any other method approved by the
Committee in its sole discretion.


The Committee also may allow cashless exercise as permitted under the Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means which the Committee determines to be consistent with the
Plan’s purpose and applicable law.


Subject to Section 6.7 and any governing rules or regulations, as soon as
practicable after receipt of a written notification of exercise and full
payment, the Company shall deliver to the Participant, Share certificates or
evidence of book entry Shares, in an appropriate amount based upon the number of
Shares purchased under the Option(s).


Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.


6.7     Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, requiring the Participant to hold the Shares acquired pursuant to
exercise for a specified period of time, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares.


6.8     Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment with the Company,
its Affiliates, and/or its Subsidiaries. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Options issued
pursuant to this Article 6, and may reflect distinctions based on the reasons
for termination.


6.9    Transferability of Options.


(a)     Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 6 shall be exercisable during his or
her lifetime only by such Participant.


(b)     Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement, no NQSO granted under this Article 6 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant.


6.10     Notification of Disqualifying Disposition. The Participant will notify
the Company upon the disposition of Shares issued pursuant to the exercise of an
ISO. The Company will use such information to determine whether a disqualifying
disposition as described in Section 421(b) of the Code has occurred.


6.11     Prohibition on Repricing Without Shareholder Approval. Notwithstanding
any provision in this Plan to the contrary, other than in connection with an
adjustment under Section 4.2, without the prior approval of the Company’s
shareholders, Options issued under the Plan will not be repriced, replaced, or
regranted through cancellation in exchange for cash, other Awards, or a new
Option or SAR at a reduced exercise or base price, by lowering the exercise
price of a previously granted Option, or otherwise.
ARTICLE 7.


STOCK APPRECIATION RIGHTS


7.1     Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SARs.


Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.


The SAR Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement; provided, however,
that in no event shall the SAR Grant Price be less than one hundred percent
(100%) of the FMV of the Shares on the date of grant. The Grant Price of Tandem
SARs shall be equal to the Option Price of the related Option.


7.2     SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.


7.3     Term of SAR. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.


7.4     Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.


7.5     Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.


Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the FMV of the Shares subject to the underlying ISO at the time the Tandem
SAR is exercised; and (c) the Tandem SAR may be exercised only when the FMV of
the Shares subject to the ISO exceeds the Option Price of the ISO.


7.6     Payment of SAR Amount. Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:


(a)    The difference between the FMV of a Share on the date of exercise over
the Grant Price; by


(b)    The number of Shares with respect to which the SAR is exercised.


At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, in some combination thereof, or in any
other manner approved by the Committee at its sole discretion. The Committee’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.


7.7     Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with the Company, its
Affiliates, and/or its Subsidiaries. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with Participants, need not be uniform among all SARs issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.


7.8     Nontransferability of SARs. Except as otherwise provided in a
Participant’s Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant ’s Award Agreement, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant.


7.9     Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of an SAR granted
pursuant to the Plan as it may deem advisable. This includes, but is not limited
to, requiring the Participant to hold the Shares received upon exercise of an
SAR for a specified period of time.


7.10     Prohibition on Repricing SARs Without Shareholder Approval.
Notwithstanding any provision in this Plan to the contrary, other than in
connection with an adjustment under Section 4.2, without the prior approval of
the Company’s shareholders, SARs issued under the Plan will not be repriced,
replaced, or regranted through cancellation in exchange for cash, other Awards,
or a new Option or SAR at a reduced exercise or base price, by lowering the
exercise price of a previously granted SAR, or otherwise.


ARTICLE 8.


RESTRICTED STOCK AND RESTRICTED STOCK UNITS


8.1     Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts, as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.


8.2     Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.


8.3     Transferability. Except as provided in this Article 8, the Shares of
Restricted Stock and/or Restricted Stock Units granted herein may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Award Agreement (and in the case of Restricted Stock Units
until the date of delivery or other payment), or upon earlier satisfaction of
any other conditions, as specified by the Committee, in its sole discretion, and
set forth in the Award Agreement. All rights with respect to the Restricted
Stock and/or Restricted Stock Units granted to a Participant under the Plan
shall be available during his or her lifetime only to such Participant.


8.4     Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, restrictions under applicable federal or state securities laws, or
any holding requirements or sale restrictions placed on the Shares by the
Company upon vesting of such Restricted Stock or Restricted Stock Units.


To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse, and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.


8.5     Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4 herein, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan may bear a legend such as the
following:


The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Coeur d ’Alene Mines
Corporation 2003 Long-Term Incentive Plan, and in the associated Restricted
Stock Award Agreement. A copy of the Plan and such Restricted Stock Award
Agreement may be obtained from the Coeur d’Alene Mines Corporation.


8.6     Voting Rights. To the extent permitted or required by law, as determined
by the Committee, Participants holding Shares of Restricted Stock granted
hereunder may be granted the right to exercise full voting rights with respect
to those Shares during the Period of Restriction. A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder.


8.7     Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Restricted Stock Units
granted hereunder may, if the Committee so determines, be credited with
dividends paid with respect to the underlying Shares or dividend equivalents
while they are so held in a manner determined by the Committee in its sole
discretion. The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate. The Committee, in its
sole discretion, may deter mine the form of payment of dividends or dividend
equivalents, including cash, Shares, Restricted Stock, or Restricted Stock
Units.


8.8     Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
employment with the Company, its Affiliates, and/or its Subsidiaries. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Shares of Restricted Stock or Restricted Stock Units issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.


8.9     Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.


ARTICLE 9.


PERFORMANCE SHARES AND PERFORMANCE UNITS


9.1     Grant of Performance Shares and Performance Units. Subject to the terms
of the Plan, Performance Shares and/or Performance Units may be granted to
Participants in such amounts and upon such terms, and at any time and from time
to time, as shall be determined by the Committee.


9.2     Value of Performance Shares and Performance Units. Each Performance
Share shall have an initial value equal to the FMV of a Share on the date of
grant. Each Performance Unit shall have an initial value that is established by
the Committee at the time of grant. The Committee shall set performance goals in
its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Shares/ Performance Units that
will be paid out to the Participant.


9.3     Earning of Performance Shares and Performance Units. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Shares/ Performance Units shall be entitled to receive
payout on the value and number of Performance Shares/ Performance Units earned
by the Participant over the Performance Period, to be determined as a function
of the extent to which the corresponding performance goals have been achieved.
Notwithstanding the foregoing, the Company has the ability to require the
Participant to hold the Shares received pursuant to such Award for a specified
period of time.


9.4     Form and Timing of Payment of Performance Shares and Performance Units.
Payment of earned Performance Shares/ Performance Units shall be as determined
by the Committee and as evidenced in the Award Agreement. Subject to the terms
of the Plan, the Committee, in its sole discretion, may pay earned Performance
Shares/ Performance Units in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Shares/ Performance Units
at the close of the applicable Performance Period. Any Shares may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.


9.5     Dividends and Other Distributions. At the discretion of the Committee,
Participants holding Performance Shares may be entitled to receive dividend
equivalents with respect to dividends declared with respect to the Shares. Such
dividends may be subject to the accrual, forfeiture, or payout restrictions as
determined by the Committee in its sole discretion. Notwithstanding anything
herein to the contrary, dividend equivalents in respect of Performance Shares
will only be paid to Participants upon the actual attainment of the performance
goals to which the corresponding Performance Shares are subject.


9.6     Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Performance
Shares and/or Performance Units following termination of the Participant’s
employment with the Company, its Affiliates, and/or its Subsidiaries. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Awards of Performance Shares or Performance Units issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.


9.7     Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement, Performance Shares/ Performance Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, a Participant’s rights
under the Plan shall be exercisable during his or her lifetime only by such
participant.


ARTICLE 10.


CASH-BASED AWARDS AND STOCK-BASED AWARDS


10.1     Grant of Cash-Based Awards. Subject to the terms of the Plan,
Cash-Based Awards may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.


10.2     Value of Cash-Based Awards. Each Cash-Based Award shall have a value as
may be determined by the Committee. The Committee may establish performance
goals in its discretion. If the Committee exercises its discretion to establish
performance goals, the number and/or value of Cash-Based Awards that will be
paid out to the Participant will depend on the extent to which the performance
goals are met.


10.3    Earning of Cash-Based Awards. Subject to the terms of this Plan, the
holder of Cash-Based Awards shall be entitled to receive payout on the number
and value of Cash-Based Awards earned by the Participant, to be determined as a
function of the extent to which applicable performance goals, if any, have been
achieved.
10.4     Form and Timing of Payment of Cash-Based Awards. Payment of earned
Cash-Based Awards shall be as determined by the Committee and as evidenced in
the Award Agreement. Subject to the terms of the Plan, the Committee, in its
sole discretion, may pay earned Cash-Based Awards in the form of cash or in
Shares (or in a combination thereof) that have an aggregate FMV equal to the
value of the earned Cash-Based Awards. Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.


10.5     Stock-Based Awards. The Committee may grant other types of equity-based
or equity-related Awards (including the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions, as the
Committee shall determine. Payment of earned Stock-Based Awards shall be as
determined by the Committee and as evidenced in the Award Agreement. Such Awards
may entail the transfer of actual Shares to Participants, or payment in cash or
otherwise of amounts based on the value of Shares and may include, wit hout
limitation, Awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States. The determination of
the Committee with respect to the form of payout of such Awards shall be set
forth in the Award Agreement pertaining to the grant of the Award.


10.6     Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to receive Cash-Based
Awards and Stock-Based Awards following termination of the Participant’s
employment with the Company, its Affiliates, and/or its Subsidiaries. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Awards of Cash-Based Awards and Stock-Based Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.


10.7     Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement, Cash- Based Awards and Stock-Based Awards may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, a Participant’s rights
under the Plan shall be exercisable during the Participant’s lifetime only by
the Participant.


ARTICLE 11.
PERFORMANCE MEASURES
Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Performance Measures set forth in
this Article 11, the performance goals upon which the payment or vesting of an
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to the following Performance Measures:


(a)    Earnings per share (actual or targeted growth); (b)    Economic valued
added (EVA);
(c)    Net income after capital costs;


(d)    Net income (before or after taxes);


(e)
Return measures (including return on average assets, return on capital, return
on equity, or cash-flow return measures);

(f)    Stock price (including growth measures and total shareholder return);


(g)    Expense targets; (h)    Margins;
(i)    Production levels;


(j)    Cash cost per ounce of production;


(k)    Earnings before interest, tax, depreciation, and amortization;
(l)    Capital budget targets;
(m)    Budget target measures;


(n)    Earnings before interest and taxes (EBIT); (o)    Revenue;
(p)    Cash flow (including operating cash flow); (q)    Reserve replacement;
and
(r)    Resource levels.


Any Performance Measure(s) may be used to measure the performance of the Company
as a whole or any business unit of the Company or any combination thereof, as
the Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (f) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 11.


The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
Performance Period: (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or pro visions affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year; (f)
acquisitions or divestitures; and (g) foreign exchange gains and losses. To the
extent such inclusions or exclusions affect Awards to Covered Employees, they
shall be prescribed in a form that meets the requirements of Code Section 162(m)
for deductibility.


Performance Measures for Awards that are designed to qualify as
Performance-Based Compensation shall be established within the time periods
required by Code Section 162(m) and the achievement of such Performance Measures
shall be certified by the Committee to the extent required by Code Section
162(m).


Awards that are designed to qualify as Performance-Based Compensation, and that
are held by Covered Employees, may not be adjusted upward. The Committee shall
retain the discretion to adjust such Awards downward.


In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that shall not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).
ARTICLE 12.
BENEFICIARY DESIGNATION
A Participant’s “beneficiary” is the person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death. A Participant may designate a
beneficiary or change a previous beneficiary designation at any time by using
forms and following procedures approved by the Committee for that purpose. If no
beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death the beneficiary shall be the Participant’s estate.


Notwithstanding the provisions above, the Committee may in its discretion, after
notifying the affected Participants, modify the foregoing requirements,
institute additional requirements for beneficiary designations, or suspend the
existing beneficiary designations of living Participants or the process of
determining beneficiaries under this Article 12, or both. If the Committee
suspends the process of designating beneficiaries on forms a nd in accordance
with procedures it has approved pursuant to this Article 12, the determination
of who is a Participant ’s beneficiary shall be made under the Participant’s
will and applicable state law.


ARTICLE 13.


DEFERRALS AND SHARE SETTLEMENTS


13.1     General. Notwithstanding any other provision under the Plan, the
Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares with respect to the
lapse or waiver of restrictions with respect to Restricted Stock or Restricted
Stock Units or the satisfaction of any requirements or performance goals with
respect to Performance Shares, Performance Units, Cash-Based Awards, or
Stock-Based Awards. If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals. Notwithstanding anything herein to the contrary, in no event
will any deferral of the delivery of Shares or any other payment with respect to
any Award be allowed if the Committee determines, in its sole discretion, that
the deferral would result in the imposition of the additional tax under Section
409A(a)(1)(B) of the Code. No Award shall provide for deferral of compensation
that does not comply with Section 409A of the Code, unless the Board, at the
time of grant, specifically provides that the Award is not intended to comply
with Section 409A of the Code. The Corporation shall have no liability to a
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, Section 409A of the Code is not so exempt or compliant or for
any action taken by the Board.


13.2     Deferral and/or Distribution Elections. The following rules shall apply
to any deferral and/or distribution elections (“Elections”) that may be
permitted or required by the Committee to be made in regard to an Award:


(a)     All Elections must be in writing and specify the amount of the Award
being deferred, as well as the time and form of distribution as permitted by
this Plan;


(b)     All Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award would otherwise
be granted to the individual; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Section 409A of the Code, then
the deferral election can be made no later than six (6) months prior to the end
of the performance period; and


(c)     Elections shall continue in effect until a written election to revoke or
change such Election is received by the Company, except that a written election
to revoke or change such Election with respect to an Award granted in the
future, must be made prior to the beginning of the calendar year for which such
Election is to be effective.
13.3     Subsequent Elections. This Plan permits a subsequent election to delay
the distribution or change the form of distribution of an Award deferred
pursuant to Section 13.2; however, such subsequent election shall comply with
the following requirements:


(a)     Such subsequent election may not take effect until at least twelve (12)
months after the date on which the subsequent election is made;


(b)    In the case of a subsequent election related to a distribution of an
award not described in Sections 13.4(b), 13.4(c), or 13.4(f), such subsequent
election must result in a delay of distribution for a period of not less than
five (5) years from the date such distribution would otherwise have been made;
and


(c)     Any subsequent election related to a distribution pursuant to Section
12.5(d) shall not be made less than twelve (12) months prior to the date of the
first scheduled payment under such distribution.


13.4     Distributions Pursuant to Deferral Elections. Any Award deferred under
this Plan (and subject to the 409A rules) may not be distributed earlier than:


(a)    The Participant’s separation from service (as determined by the Secretary
of the United States Treasury);


(b)    The date the Participant becomes Disabled; (c)    Death;
(d)     A specified time (or pursuant to a fixed schedule) specified in the
Election as of the date of the deferral of such Award;


(e)     To the extent provided by the Secretary of the United States Treasury, a
change in control as defined under Code Section 409A; or (f) The occurrence of
an “Unforeseeable Emergency” as defined under Code Section 409A. Notwithstanding
anything else herein to the contrary, to the extent that a Participant is a
“Specified Employee” (as defined in Section 409A(a)(2)(B)(i) of the Code) of the
Company, no distribution pursuant to Section 12.5(a) of any deferred amounts may
be made before six (6) months after such Participant’s date of separation from
service, or, if earlier, the date of the Participant’s death.


13.5     Unforeseeable Emergency. The Committee shall have the authority to
alter the timing or manner of payment of deferred amounts in the event that a
Participant establishes, to the satisfaction of the Committee, the occurrence of
an Unforeseeable Emergency. In such event, the amount(s) distributed with
respect to such Unforeseeable Emergency cannot exceed the amounts necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of such distribution(s), after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Furthermore, to the extent the
Committee agrees an Unforeseeable Emergency has occurred for a Participant, the
Committee may, in its sole discretion:


(a)    Authorize the cessation of deferrals by such Participant under this Plan;
or


(b)     Provide that, subject to the above requirements, all, or a portion, of
any previous deferrals by the Participant shall immediately be paid in a
lump-sum payment; or


(c)     Provide for such other payment schedule as deemed appropriate by the
Committee under the circumstances
The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Committee. The Committee’s decision with respect to whether an Unforeseeable
Emergency has occurred and the manner in which, if at all, the payment of
deferrals to the Participant shall be altered or modified, shall be final,
conclusive, and not subject to approval or appeal.


13.6    Disabled.


(a)     A Participant may elect one or both of the following forms of
distribution for his or her deferral(s) distributable by reason of the
Participant becoming Disabled: (i) a single distribution, or (ii) a distribution
in approximately equal annual installments over a period of either five (5) or
ten (10) years. The deferral(s) of a Participant who fails or refuses to elect a
method of distribution upon becoming Disabled shall be paid in a single sum.


(b)     A distribution payable by reason of a Participant becoming Disabled
shall be paid (in the case of a single distribution) or commence to be paid (in
the case of annual installments) as soon as practicable following the date the
Participant becomes Disabled.


13.7     Death. If a Participant dies before complete distribution of his or her
deferral(s) under this Plan has occurred, the Participant’s undistributed
deferrals shall commence to be distributed to his or her beneficiary under the
distribution method for death elected by the Participant as soon as
administratively possible following receipt by the Committee of satisfactory
notice and confirmation of the Participant’s death. The deferral(s) of a
Participant who fails or refuses to elect a method of distribution upon death
shall be paid in a single distribution.


13.8     No Acceleration of Distributions. Notwithstanding anything to the
contrary herein, this Plan does not permit the acceleration of the time or
schedule of any distribution under this Plan, except as provided by Section 409A
of the Code and/or the Secretary of the United States Treasury.


ARTICLE 14.
RIGHTS OF PARTICIPANTS
14.1     Employment. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries to terminate any Participant’s employment or other service
relationship at any time, nor confer upon any Participant any right to continue
in the capacity in which he or she is employed or otherwise serves the Company,
its Affiliates, and/or its Subsidiaries.


Neither an Award nor any benefits arising under this Plan shall constitute part
of an employment contract with the Company, its Affiliates, and/or its
Subsidiaries and, accordingly, subject to Articles 3 and 16, this Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Committee without giving rise to liability on the part of the
Company, its Affiliates, and/or its Subsidiaries for severance payments.


For purposes of the Plan, transfer of employment of a Participant between the
Company, its Affiliates, and/or its Subsidiaries shall not be deemed a
termination of employment. Additionally, the Committee shall have the ability to
stipulate in a Participant’s Award Agreement that a transfer to a company that
is spun-off from the Company shall not be deemed a termination of employment
with the Company for purposes of the Plan until the Participant’s employment is
terminated with the spun-off company.


14.2    Participation. No Participant shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.


14.3     Rights as a Shareholder. A Participant shall have none of the rights of
a shareholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.
ARTICLE 15.
CHANGE IN CONTROL
Upon a Participant’s termination of employment by the Company for any reason
other than for Cause within two years following the occurrence of a Change in
Control, unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges, or unless the Committee shall determine otherwise in the
Award Agreement:


(a)     Any and all Options and SARs granted hereunder shall become immediately
exercisable; additionally, the Participant shall have until the earlier of: (i)
twelve (12) months following such termination date; or (ii) the expiration of
the Option or SAR term, to exercise any such Option or SAR;


(b)     Any Period of Restriction for Restricted Stock and Restricted Stock
Units granted hereunder that have not previously vested shall end, and such
Restricted Stock and Restricted Stock Units shall become fully vested;


(c)     Outstanding Awards which are subject to achievement of any of the
Performance Measures specified in Article 11, or any other performance
conditions or restrictions that the Committee has made the Award contingent
upon, shall vest based upon actual performance through the date of the Change in
Control.


(d)     Subject to Article 16, herein, the Committee shall have the authority to
make any modifications to the Awards as determined by the Committee to be
appropriate before the effective date of the Change in Control.


ARTICLE 16.


AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION


16.1     Amendment, Modification, Suspension, and Termination. Subject to
Section 6.11, the Committee or Board may, at any time and from time to time,
alter, amend, modify, suspend, or terminate the Plan in whole or in part. No
amendment of the Plan shall be made without shareholder approval if shareholder
approval is required by law, regulation, or stock exchange rule.


16.2     Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan.


16.3     Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.


ARTICLE 17.
WITHHOLDING
17.1     Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign
(including the Participant’s FICA obligation), required by law or regulation to
be withheld with respect to any taxable event arising or as a result of this
Plan.


17.2     Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
or Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of Awards
granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a FMV of a Share on the date the tax
is to be determined equal to the tax that could be imposed on the transaction,
except that the amount of tax shall not exceed the minimum statutory total tax
that could be imposed on the transaction. All elections shall be irrevocable,
made in writing, and signed by the Participant, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.


ARTICLE 18.
SUCCESSORS
All obligations of the Company under the Plan with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE 19.
GENERAL PROVISIONS
19.1     Forfeiture Events. The Committee may specify in an Award Agreement that
the Participant’s rights, payments, and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for Cause, violation of
material Company, Affiliate, and/or Subsidiary policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company, its Affiliates, and/or its
Subsidiaries.


19.2     Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.


19.3    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to:
(a)     Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and


(b)     Completion of any registration or other qualification of the Shares
under any applicable national or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.


19.4     Investment Representations. The Committee may require each Participant
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the Participant is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.


19.5     Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company, its Affiliates, and/or its Subsidiaries operate
or have Employees, the Committee, in its sole discretion, shall have the power
and authority to:


(a)    Determine which Affiliates and Subsidiaries shall be covered by the Plan;






Plan;

(b)    Determine which Employees outside the United States are eligible to
participate in the





(c)    Modify the terms and conditions of any Award granted to Employees outside
the United States to comply with applicable foreign laws;


(d)     Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 19.5 by the Committee shall be attached to this Plan document as
appendices; and


(e)     Take any action, before or after an Award is made that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.


Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, or governing statute or any other applicable law.


19.6     Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.


19.7     Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Affiliates, and/or its
Subsidiaries may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company, its Affiliates, and/or its Subsidiaries and
any Participant, beneficiary, legal representative, or any other person. To the
extent that any person acquires a right to receive payments from the Company,
its Affiliates, and/or its Subsidiaries under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to ERISA.


19.8     No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
ARTICLE 20.
LEGAL CONSTRUCTION
20.1     Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.


20.2     Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


20.3     Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The Company shall receive the consideration
required by law for the issuance of Awards under the Plan.


The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.


20.4     Securities Law Compliance. The Company may use reasonable endeavors to
register Shares allotted pursuant to the exercise of an Award with the United
States Securities and Exchange Commission or to effect compliance with the
registration, qualification, and listing requirements of any national or foreign
securities laws, stock exchange, or automated quotation system. With respect to
Insiders, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.


20.5     Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Idaho, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Idaho, to
resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.


